Citation Nr: 0915985	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-17 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
claimed as due to asbestos exposure.

2.  Entitlement to a compensable rating for bilateral hearing 
loss prior to February 14, 2006.  

3.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss from February 14, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1976 to October 1980 and from March 1983 to March 
1987.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
bilateral hearing loss, rated noncompensable, effective 
October 6, 1998, and from a March 2005 rating decision that 
denied service connection for a lung disability, claimed as 
due to asbestos exposure.  In March 2006, the RO granted an 
increased (10 percent) "staged" rating for bilateral 
hearing loss, effective February 14, 2006.  The Veteran has 
expressed dissatisfaction with the increased "staged" 
rating, and both "stages" of the rating remain on appeal.  
AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran requested a Travel Board hearing in connection 
with his appeal.  Such a hearing was scheduled for May 10, 
2007; however, on the day of his hearing, the Veteran 
contacted his representative by telephone to advise that he 
had been recently released from the hospital and was still 
too ill to attend his hearing.  He requested that his hearing 
be rescheduled.  The Veteran was advised that he should 
submit his request in writing along with medical 
documentation to support his request.  In July 2007, the 
Veteran submitted a May 2007 letter from his primary care 
physician stating, "[The Veteran] has been ill since May 4, 
2007.  He was hospitalized at Mercy Fitzgerald Hospital from 
May 4-8, 2007.  He was unable to keep his scheduled 
appointment with your office on May 10, 2007 due to his 
illness.  He remains ill at this time."  The Veteran's 
representative, in her April 2009 written brief presentation, 
draws attention to the fact that the Veteran has not yet had 
an opportunity to provide oral testimony before a Board 
member, and requests that he be provided such an opportunity.  
The undersigned has reviewed the representative's motion and 
determined that good cause for rescheduling the Travel Board 
is shown.  See 38 C.F.R. § 20.702(c)(2) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.
REMAND

As noted above, when the Veteran submitted a VA Form 9 
(Appeal to the Board of Veterans' Appeals) in May 2005, 
February 2006, and June 2006, he requested a Travel Board 
hearing.  The Board has granted his motion to reschedule the 
hearing for good cause shown.  38 C.F.R. § 20.702(c)(2).  
Because the Board may not proceed with an adjudication of the 
Veteran's claims without affording him an opportunity for 
such a hearing, a remand is required.  See 38 U.S.C.A. § § 
7107(b) and 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following:

Arrangements should be made for the Veteran to 
be scheduled for a Travel Board hearing at his 
local RO.  The case should then be processed 
in accordance with established appellate 
procedure.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

